COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00275-CV


Jane Doe                                    §   From the 67th District Court

v.                                          §   of Tarrant County (067-286449-16)
Columbia North Hills Hospital
Subsidiary, L.P., Columbia North            §   March 23, 2017
Texas Subsidiary GP, LLC, and HCA
Health Services of Texas, Inc.              §   Opinion by Justice Meier

                                   JUDGMENT

         This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. It is ordered that the judgment of the

trial court is reversed and the case is remanded to the trial court for further

proceedings consistent with this opinion.

         It is further ordered that Appellees Columbia North Hills Hospital

Subsidiary, L.P., Columbia North Texas Subsidiary GP, LLC, and HCA Health

Services of Texas, Inc. shall pay all costs of this appeal, for which let execution

issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Bill Meier
                                          Justice Bill Meier